DETAILED ACTION
This Office action is in response to applicant’s amendments filed 11/14/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 11/14/2021, claims 1 and 2 were amended, and new claims 3-15 were added.  Claims 1-15, as filed on 11/14/2021, are currently pending.
Applicant’s election of Species 73 (Figures 175-178) and claims 1-15 in the reply filed on 11/14/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.01(a).
Newly submitted claims 10-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Invention I (“An exercise apparatus” drawn to claims 1-9, as filed on 11/14/2021; “An exercise equipment” drawn to claim 1, as originally filed on 03/09/2020; and “The exercise apparatus” drawn to claim 2, as originally filed on 03/09/2020) and Invention II (“A method of physiotherapy” drawn to claims 10-15, as filed on 11/14/2021) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the process as claimed can be practiced with another materially different product such as a resistance band worn around the torso of the user.
another invention and were entered in the application after the mailing of the first restriction requirement on 09/14/2021, those claims are not considered originally presented claims.  See MPEP § 818.02(a) and 821.03, and 37 CFR 1.145.  Accordingly, this invention has been constructively elected by original presentation for prosecution on the merits.  Claims 10-15, as filed on 11/14/2021, are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-9, as filed on 11/14/2021, are considered below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference sign “7070” which identifies the vertical supports in the form of elongate members.  Refer to the specification, as originally filed, paragraph 0344, and Figures 175-178.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The abstract of the disclosure is objected to because it is drawn to nonelected inventions and species (i.e. the stationary exercise apparatus being a stationary bicycle or a stair climber).
Correction is required.  See MPEP § 608.01(b).

The title of the invention, “EXERCISE APPARATUS AND METHOD OF OPERATING THE SAME,” as filed on 11/14/2021, is not indicative of the originally presented claims.  See above.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “EXERCISE APPARATUS.”

Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:
In claim 1, lines 4-5, “comprising a cross-beam and a first of elongate member and a second elongate member extending from the cross-beam” should be --- comprising a cross-beam, and a first elongate member and a second elongate member extending from the cross-beam ---.

In claim 6, lines 4-5, “the horizontal elongate member” should be --- the horizontal elongate support member ---.
In claim 8, line 2, “and the cross-beam is above the user” should be --- and the cross-beam is configured to be disposed above the user ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6-7, the limitation “a support for supporting the u-shaped member above a treadmill” renders the claim indefinite because it is unclear whether or not applicant intends to claim “a treadmill” as part of the invention.  Applicant is suggested to amend the limitation to --- a support configured for supporting the u-shaped member above a treadmill ---.
 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 9, the limitation “wherein the pivot axis is a longitudinal axis of the user” is recited in lines 1-2.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- wherein the pivot axis is configured to be a longitudinal axis of the user ---.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehne (US 2016/0001118).
Regarding claim 1, Kuehne discloses an exercise apparatus (Figures 1-4 and 8A-8D) comprising:
a u-shaped member (the components of the arm assembly 98 comprising the arms 108a and 108b together with the struts 122, 124; Figures 1, 3A, and 3B) pivotably biased about a pivot axis (the axis through the pin 96 which “is configured to allow the arm assembly 98 to pivot about the height adjustable fulcrum 104 and/or the vertical bar 102”; paragraph 0048; Figures 1, 3A, and 4), the u-shaped member comprising a cross-beam (the struts 122, 124; Figures 1, 3A, and 3B) and a first of elongate member (the first portion 124a of the arm 108a; Figures 1 and 3A) and a second elongate member (the first portion 124b of the arm 108b; Figures 1 and 3A) extending from the cross-beam (Figures 1, 3A, and 3B); and
a support (the base 101 together with the monocolumn or vertical bar 102; Figures 1, 3A, 4, 8A, and 8D) for supporting the u-shaped member above a treadmill (the treadmill 300; Figures 1 and 8A-8D);

wherein the u-shaped member is configured such that a user walks between the first and second elongate members of the u-shaped member (Figures 8A-8D).
Regarding claim 2, Kuehne further discloses wherein the u-shaped member includes a first horizontal support (the second portion 126a of the arm 108a that extends from the first portion 124a of the arm 108a; Figures 1 and 3A) extending from the first elongate member and a second horizontal support (the second portion 126b of the arm 108b that extends from the first portion 124b of the arm 108b; Figures 1 and 3A) extending from the second elongate member.
Regarding claim 3, Kuehne further discloses a first grip (the attachment element 110 extending from the second portion 126a of the arm 108a, which a user is capable of gripping; Figures 1 and 3A) extending from the first horizontal support, and a second grip (the attachment element 110 extending from the second portion 126b of the arm 108b, which a user is capable of gripping) extending from the second horizontal support.
Regarding claim 6, Kuehne further discloses wherein the support comprises first and second vertical elongate members (the left and right vertical elongate members of the base 101 respectively positioned on the left and right sides of the treadmill 300; Figures 1 and 8A) and a horizontal elongate support member (the horizontal elongate support member of the base 101 that spans the left and right vertical elongate members of the base 101; Figures 1 and 8A) supported by and extending between the first and second vertical elongate members, the biasing device and the u-shaped member 
Regarding claim 7, Kuehne further discloses wherein the biasing device is one of a spring (Figures 1, 3A, and 4), an electric motor, and a rotary solenoid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne (US 2016/0001118) in view of Johnson (US 5,072,932).
Regarding claim 4, Kuehne discloses the invention as substantially claimed, see above, but fails to disclose: wherein the first horizontal support and the second horizontal support are telescoping.
Johnson teaches an analogous exercise apparatus (Figures 1-3) wherein a first horizontal support (the left side of the element 26; Figure 2) and a second horizontal support (the right side of the element 26; Figure 2) are telescoping (the left and right sides of the element 26 are telescoping relative to the corresponding left and right sides of the element 24; Figure 2; column 4, lines 10-20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second . 

Allowable Subject Matter
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection under 35 U.S.C. 101 and section 33(a) of the America Invents Act, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Kuehne – US 2016/0001118) fails to teach or render obvious an exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the biasing device is configured to be disposed above the user of the treadmill (claim 5);
wherein the u-shaped member is vertically oriented and the cross-beam is above the user (claim 8); and
wherein the pivot axis is a longitudinal axis of the user (claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784